Title: From George Washington to Thomas Sim Lee, 30 October 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     Dear Sir,
                     Camp near York Oct. 30 1781.
                  
                  Inclosed I have the honor of transmitting to your Excellency the terms upon which Lord Cornwallis has surrendered the Garrisons of York and Gloucester.
                  We have not been able yet, to get an Acct of Prisoners, Ordnance or Stores in the different departments—but from the best general report there will be (Officers included) upwards of Seven thousand Men besides Seamen—more than 70 pieces of Brass ordnance, and a hundred of Iron; their Stores, as also other valuable articles.
                  My present engagements will not allow me to add more than my congratulations on this happy event, & to express the high sense I have of the powerful Aid which I have derived from the State of Maryland, in complying with my every request to the Executive of it.  The Prisoners will be divided between Winchester in Virginia, & Fort Frederick in Maryland. With every sentimt of the most perfect esteem & Respect I have the honr to be Yr Exys Most Obed. & Hble Ser.
                  
                     Go: Washington
                  
               